Citation Nr: 0419539	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tenorrhaphy with capsulotomy, left fifth metatarsal 
phalangeal joint.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.  

The veteran was previously denied service connection for a 
left foot condition in a January 1995 rating action.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating action.  The veteran filed 
a notice of disagreement in March 2003.  A statement of the 
case was issued by the RO in May 2003 and the veteran 
perfected his appeal in November 2003.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
his left foot condition in a January 1995 rating decision.  

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the January 1995 rating 
decision denying his claim.

3.  Evidence received since the January 1995 rating decision 
is redundant and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1995 determination that tenorrhaphy with 
capsulotomy, left fifth metatarsal phalangeal joint had not 
been incurred in or aggravated by service is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Evidence received subsequent to the RO's January 1995 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for tenorrhaphy with 
capsulotomy, left fifth metatarsal phalangeal joint.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran initiated his 
current claim in September 2002.  Before adjudication of his 
claim, the veteran was notified via letter in October 2002 
that as his claim had previously been denied in 1995, he 
needed to submit new and material evidence to reopen his 
claim.  The letter informed the veteran of what constituted 
new and material evidence and that VA would make reasonable 
efforts to obtain such things as medical records, employment 
records or records from Federal agencies as long as he 
supplied sufficient identifying information.  The October 
2002 letter also informed the veteran of the principles of 
service connection and informed him that it was still his 
responsibility to ensure that VA had received evidence to 
support his claim.  The veteran's claim was thereafter 
adjudicated in January 2003. 

Upon receipt of his notice of disagreement in February 2003, 
the veteran was notified via letter in March 2003 of his 
right to elect the traditional appellate process or elect 
decision review officer (DRO) review. See 38 C.F.R. § 3.2600 
(2003).  The veteran did not respond to this letter.  
Therefore, the veteran's claim was processed in accordance 
with traditional appellate procedures.  In addition to 
informing the veteran of the adjudication of his claim, the 
May 2003 Statement of the Case also provided the veteran with 
the regulatory provisions for claims to reopen and regarding 
VA's duty to assist.  In view of the foregoing, the Board 
considers VA to have met the notice content and notice timing 
requirements of the VCAA.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In the instant case, the veteran's service medical 
records and VA medical records have been obtained and 
associated with his claims folder.  The Board notes that the 
veteran has not been afforded a VA examination vis-à-vis his 
current claim.  In accordance with VA's duty to assist, a VA 
examination is not required in relation to a claim to reopen 
based on new and material evidence. See 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003).  The veteran has not identified 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile. See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. 
§ 7105(c) (West 2002). However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).

The veteran's claim to reopen (filed in September 2002) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  Consequently, the 
Board is deciding this appeal under the new version of the 
regulations, which reads as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.

Service connection for a left foot condition was initially 
denied by the RO in a January 1995 rating decision which 
found that the disability had not been incurred in or 
aggravated by service.  After notification of his appellate 
rights that same month, the veteran did not file a notice of 
disagreement within one year and the January 1995 rating 
decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2002).

The evidence previously considered consisted of the veteran's 
service medical records.  These showed the veteran's 
condition to be congenital.  In addition, the surgery that 
was performed in service was ameliorative and since there was 
no subsequent complaints and normal findings at separation, 
it could not be concluded the condition was incurred in or 
aggravated by service.  

In September 2002, the veteran filed his current application 
to reopen a claim of entitlement to service connection for a 
left foot condition.

The additional evidence presented includes duplicate service 
records and VA treatment records dated between 1994 and 2003.  
The service medical records are obviously redundant.  The 
treatment records, to the extent they address the condition 
at issue at all, merely reflect its current post service 
state, and in no way address whether this congenital 
condition was aggravated by service.  

Since these records are either redundant, or do not relate to 
an unestablished fact necessary to substantiate the claim, 
they are not sufficient to reopen a claim for service 
connection based on new and material evidence.

In brief, the Board finds that the evidence received 
subsequent to the RO's January 1995 determination is not new 
or material and does not serve to reopen the veteran's claim 
for service connection for a left foot condition. 38 C.F.R. 
§ 3.156 (2003). Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107 (West 2002). The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  This appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
tenorrhaphy with capsulotomy, fifth metatarsal phalangeal 
joint, the claim remains denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



